                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

JOSHUA BLASH,                                        )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Civil Action
                                                     )       File No. 7:16-cv-190-HL-TQL
LT. SHADRICK BIVINS and                              )
SHUNDA WOODS,                                        )
                                                     )
                       Defendants.                   )


          DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION IN LIMINE

       Defendants in the above-styled action, by and through counsel, Christopher M. Carr,

Attorney General for the State of Georgia, and respond to Plaintiff’s motion in limine (Doc. 52)

as follows:

                                                    1.

       Rule 609 generally requires that evidence of a witness’s prior felony convictions be

admitted to attack the witness’ credibility. See Fed. R. Evid. 609(a)-(b). While such evidence is

subject to the Rule 403 balancing test, “[t]he implicit assumption of Rule 609 is that prior felony

convictions have probative value.”     United States v. Burston, 159 F.3d 1328, 1335 (11th Cir.

1998). While the probative value may vary based on the nature and number of convictions, the

Eleventh Circuit has clearly stated, “we are certain that the jury should [be] given the opportunity

to make that decision.” Id. Accordingly, the Eleventh Circuit has held that “Rule 609(a)(1)

requires the trial court to admit evidence of the nature and date of each conviction.” Id.
       While evidence otherwise admissible under Rule 609(a)(1) is to be excluded “if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence” such exceptions do not exist in this case. See Fed.R.Evid.

403, 609. Although Rule 403 allows courts to exclude evidence that is relevant and probative, it

is “an extraordinary remedy which should be used sparingly.” Aycock v. R.J. Reynolds Tobacco

Co., 769 F.3d 1063, 1069 (11th Cir. 2014). Accordingly, “the balance should be struck in favor

of admissibility” and courts must “look at the evidence in a light most favorable to admission,

maximizing its probative values and minimizing its undue prejudicial impact.” Id. Thus,

“district court’s ‘discretion to exclude evidence under Rule 403 is narrowly circumscribed.’” Id.

(citing United States v. Smith, 459 F.ed 1276, 1295 (11th Cir. 2006). Here, the probative value of

Plaintiff’s convictions are not substantially outweighed by the purported dangers. Plaintiff’s prior

convictions should be admitted.

                                      Paragraphs numbered 2-11:

       Defendants do not intend to introduce any such evidence as described in the remaining

portions of Plaintiff’s Motion in Limine.

       For the foregoing reasons, Defendants submit that Plaintiff’s Motion in Limine should be

denied in part.

      Respectfully submitted this 4th day of January, 2019.

                                              CHRISTOPHER M. CARR                   112505
                                              Attorney General

                                              KATHLEEN M. PACIOUS                   558555
                                              Deputy Attorney General


                       [SIGNATURES CONTINUED ON NEXT PAGE]



                                                 2
                             /s/ Susan E. Teaster
                             SUSAN E. TEASTER                701415
                             Senior Asst. Attorney General

                             /s/ Elizabeth M. Crowder
                             ELIZABETH M. CROWDER            100809
                             Assistant Attorney General

                             Attorneys for Defendant

Please Serve:
Elizabeth M. Crowder
Assistant Attorney General
Georgia Department of Law
40 Capitol Square SW
Atlanta, Georgia 30334
ecrowder@law.ga.gov




                               3
                                  CERTIFICATE OF SERVICE

          I hereby certify that on this day, I electronically filed DEFENDANTS’ RESPONSE TO

PLAINTIFF’S MOTION IN LIMINE with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following attorneys of

record:

                                       CRAIG T. JONES, P.C.
                                         Post Office Box 129
                                     Washington, Georgia 30673
                                           (706) 678-2364
                                   craigthomasjones@outlook.com

          This 4th day of January, 2019.

                                                    /s/ Elizabeth M. Crowder
                                                    ELIZABETH M. CROWDER             100809
                                                    Assistant Attorney General
